Deen, Presiding Judge.
Appellant Howard, currently confined in the Rutledge Correctional Institution, filed a complaint pro se against Bibb County Sheriff Raymond Wilkes and a Bibb County Law Enforcement Center employee, Paul Grahl. He alleged that Grahl had refused to give him, or give him a receipt for, $10 of the money Howard had allegedly deposited in his account at the law enforcement center. After a Legal Aid worker contacted the agency concerning the matter, Howard received a copy of a response signed by Sheriff Wilkes and denying that the agency had in its possession any of Howard’s money.
On October 12, 1988, the Bibb County Superior Court entered an order stating that there was no basis for a claim against Wilkes but allowing the filing against Grahl of a complaint for money had and received in the amount of $10. A return of service bearing the same date indicates that Grahl was deceased and therefore was not served.
*240Decided April 3, 1989.
Ernest Howard, Sr., pro se.
Raymond L. Wilkes, pro se.
Our examination of the record of the instant case reveals that the Notice of Appeal, although dated November 9, 1988, was not filed with the Clerk of the Bibb County Superior Court until November 21; the appeal is therefore untimely. OCGA § 5-6-38 (a). Nevertheless, out of an abundance of caution and concern for the rights of prisoners, we have scrutinized the entire record. We find no final order disposing of this case and must therefore dismiss the appeal for want of jurisdiction. OCGA § 5-6-34.

Appeal dismissed.


Birdsong and Benham, JJ., concur.